Case 4:21-mj-00157-N/A-LAB Document 1 Filed 03/29/21 Page 1 of 1

CRIMINAL COMPLAINT

 

 

 

 

- (Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Antonio Rea Valdez DOB: 1987; United States MAGISTRATE'S CASE NO.
Gary Alan Chapman DOB: 1980; United States 21-00157MJ

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) Gi), 1324(a)(1)(A)()D and 1324(a)(1)(B)@).

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION: ,

COUNT 1 (Felony) On or about March 27, 2021, in the District of Arizona, Antonio Rea Valdez and Gary Alan Chapman,
named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with
each other and other persons, known and unknown, to transport certain illegal aliens, including Jesus Ramon Duran-Baez, and
did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1){A) (i),
1324(a)(1)(A)@v)O), and 1324(a)(1)(B)@.

 

COUNT 2 (Felony) On or about March 27, 2021, in the District of Arizona, Antonio Rea Valdez and Gary Alan Chapman,
knowing and in reckless disregard of the fact that certain illegal aliens, including Jesus Ramon Duran-Baez, had come to, entered
and remained in the United States in violation of law, did transport and move said aliens within the United States by means of
transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial gain; in
violation of Title 8, United States Code, Sections 1324(a)(1)(A) (ii) and 1324(a)()(@)@.

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about March 27, 2021, in the District of Arizona (Sonoita), a United States Border Patrol Agent (BPA) traveling south on
SR-83 saw a 2004 Nissan Armanda traveling northbound. The BPA saw the that driver appeared nervous and surprised to see
law enforcement in the area. The driver was rigid in his seat, wide eyed and grasping the steering column with both hands. The
front seat passenger appeared to be slumped down attempting to hide. No other passengers were observed. The BPA turned
around and followed the Armada. Record checks revealed that the Armada was a rental vehicle. The BPA saw briefly what
appeared to be the head of a person in the rear cargo compartment. The BPA then activated his emergency lights and siren to stop
the Armada. The Armada eventually stopped near MM13.5. The BPA approached the Armada and saw people appearing to sit
up in the back seat. There was four people in the back seat and one ducking down in the rear catgo compartment. All five admitted
they were in the U.S, illegally, including Jesus Ramon Duran-Baez, The driver was identified as Gary Alan Chapman and the
front passenger as Antonio Rea Valdez, both U.S, Citizens.

 

Material witness Jesus Ramon Duran-Baez said he had arranged to be smuggled into the United States for money and admitted
crossing the U.S, illegally. The foot guide said they would walk for about one hour and be picked up by a vehicle. The foot guide}.
instructed them to enter the vehicle and then ran back to Mexico.

In a post-Miranda statement, Valdez admitted being the coordinator for today’s smuggling attempt and admitted to coordinating
several human smuggling events within the Sonoita and Casa Grande areas of responsibility. Valdez said “Roy Tijo” recruit
driver for smuggling activity and refers them to him, Chapman was introduced to him. Valdez and Roy Tijo have been in
communication for several weeks and has that they attempted several failed smuggling events in the Sasabe, Arizona area. Valdez
gave BPA consent to search and view his cell phone. Phone contents: Valdez was contacted via WhatsApp by “Rich.” who
informed Valdez he had undocumented smuggling work for him. Rich would be paid $1,500 USD per person picked up. Valdez
contacted Chapman who agreed to pick up Valdez from his home in Tucson.

In a post-Miranda statement, Chapman said he and Valdez were around Parker Canyon Lake when people on ATVs approached
them and told them that some people were looking for a ride and were willing to pay for their transportation. He claimed he did
not know the people he picked up were undocumented noncitizens,

MATERIAL WITNESS IN RELATION TO THE CHARGE: Jesus Ramon Duran-Baez ee
Detention Requested SIGNAT EE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is

true and correct to the best of m edge. OFGICIAL TITLE
AUTHORIZED BY: AUSA JAAS Border Patrol Agent

 

 

 

  
 

 

 

Sworn by telephone x

 

) DATE
March 29, 2021

 

 

 

 

 

 
